          case 7:19-cr-00881-KMK Document 65 Filed 08/20/21 Page 1 of 4
          Case 7:19-cr-00881-KMK Document 66 Filed 08/23/21 Page 1 of 4

NECHELESLAW LLP                                         MEMO ENDORSED
ATTORNEYS AT LAW

1 1 20 6'rH STREET, 4TH FLOOR
NEWYORK, N.Y. 10036
TELEPHONE: (2 I 2) 997-740
TELECOPIER. (2 I 2) 997-7646
                                              August 20, 2021


Via ECF
Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, N.Y. 10601


               Re: United States v. Arnold Klein, 19-cr-881 (KMK)

Dear Judge Karas:

       We write to respectfully request an adjournment of Mr. Klein's date to report
to prison from October 14 to November 24, so that Mr. Klein can attend the wedding
(and traditional week-long post-wedding celebrations called Sheva Brachot) of his
grandson Moshe on November 17.

      On June 15, Your Honor sentenced Mr. Klein to a six-month term of
incarceration, to be followed by two-year term of supervised release including six
months of home detention. Dkt. #64. Mr. Klein is currently scheduled to report to
federal prison on October 14. His grandson is getting married on November 17,
however, and we therefore seek an adjournment of his report date until after the
wedding and post-wedding celebrations called Sheva Brachot.

      I have spoken to Mr. Klein's pre-trial officer, who deferred to the U.S .
Attorney's Office, and the assigned AUSA, who has no objection to this request.


                                        Respectfully submitted,
                                               /s/
                                        Gedalia M. Stern

Cc: AUSA Shiva Logarajah (via ECF)
                                           d;cun/--Pd- .
case 7:19-cr-00881-KMK Document 65 Filed 08/20/21 Page 2 of 4
Case 7:19-cr-00881-KMK Document 66 Filed 08/23/21 Page 2 of 4




             APPENDIX
          case 7:19-cr-00881-KMK Document 65             Filed 08/20/21 Page 3 of 4
         Case 7:19-cr-00881-KMK Document 66 Filed 08/23/21 Page 3 of 4




                                             June 11, 2021

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
3 00 Quarropas St.
White Plains, N .Y. 10601



Dear Judge Karas:

        I stand before Your Honor today and beg you for forgiveness for what I've done. I failed
and allowed myself to commit a crime.

         Over the last few years, I was often desperate for money (and often needed to take out
expensive hard money loans) and needed short term loans to keep going. Sadly, my desperation
led me to agree to let my accountant put some money from one of his clients into my Gemach
with the understanding that I could use the money for a few months. I ignored what my
accountant told me about how his client had earned that money. This was wrong of me. At the
time I thought it was OK because I wasn't involved in how the money was made and said I could
ignore that. But being honest, which I always thought of myself, requires much more. It's wrong
to just ignore bad details that you don't want to think about.

       Because of my actions, I have failed many people I care and love about.
         Case 7:19-cr-00881-KMK Document 65 Filed 08/20/21 Page 4 of 4
         Case 7:19-cr-00881-KMK Document 66 Filed 08/23/21 Page 4 of 4



        I failed to Rivka, my dear wife of 50 years, who suffers so much from her physical
limitations and is really so dependent on me. And now, in addition to that, she is pained because
ofmy acts.

       I failed my 5 beloved sons and 2 beautiful daughters to whom I always tried to be a role
model and teach them how to be righteous, and law-abiding individuals. They shouldn't be
pained because of my failed judgment and actions.

        I failed to my 44 grandchildren who look up at me as their Zeidy [grandfather] and whom
I love so dearly.

       I failed to my countless friends and family who lean upon me and rely on me as a friend.

        I promise that by being granted another chance, I will make it my duty to instill in my
family, friends and on all I have an influence over, to never ever commit acts against the law and
always engage in honest dealings with people; that whatever you deal with, if it's against the
law, you shall not engage in it.

       I promise that from now on I'll only lead by example and only do what's right.

       Please, Your Honor, forgive me and prevent my wife, my family, my friends and my
close ones from undeserved punishment and pain brought about by my actions.



                                             Respectfully yours,

                                             Arnold Klein
